UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER:000-51806 CUSIP NUMBER:169411105 (Check One):o Form 10-K o Form 20-F o Form 11-K xForm 10-Q o Form N-SAR o Form N-CSR For Period Ended:September 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION China Marketing Media Holdings, Inc. Full Name of Registrant N/A Former Name if Applicable NA Address of Principal Executive Office (Street and Number) RMA 901, KunTai International Mansion, No. 12 Chaowai Street City, State and Zip Code Beijing, 100020, People’s Republic of China PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 10-KSB, 20-F, 11-K, 10-Q, 10-QSB, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 (the “Quarterly Report”) cannot be filed within the prescribed time period because of the additional time required to finalize the Quarterly Report and the financial statements included therein, which work cannot be completed without unreasonable effort and expense.The Registrant requires additional time to accurately prepare and present all necessary disclosures.The Registrant and its independent accountants are working to complete the Quarterly Report as expeditiously as possible. The Registrant expects that the Quarterly Report that is subject hereof will be filed within the time allowed by the extension. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Zhen Zhen Peri (86) 10 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). Yes x No o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes x No o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Response: The Company anticipates a revenue decrease of approximately 12% and net income decrease of approximately 98% in the nine month period ended September 30, 2011, respectively, as compared to the same period during 2010. The decrease in revenue was due to a decrease in Consumer Products of 25.4%. The Company experienced a supply shortage during the first quarter of 2011. The overall revenue decrease also includes an 84% drop from advisory service. This drop was due to a decrease in demand beginning in early 2011. The management expects a further decline in the advisory service’s revenue in the coming months. Besides a drop in sales, the decrease in net income also caused by an increase in the Company’s expenses, including selling, general & administrative by 51.6% including penalty and interest expenses of $83,000 from Internal Revenue Service, interest expenses of $163,292 and an investment loss of $194,499. China Marketing Media Holdings, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2011 By: /s/ Zhen Zhen Peri Name:Zhen Zhen Peri Title:Chief Financial Officer INSTRUCTION.The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations. (See 18 U.S.C. 1001).
